Exhibit 10.1

 

Picture 1 [dfbg20161128ex101317de0001.jpg]

 

JOINDER TO AND MODIFICATION OF
AMENDED AND RESTATED DEFERRED PURCHASE FACTORING AGREEMENT

THIS JOINDER TO AND MODIFICATION OF AMENDED AND RESTATED DEFERRED PURCHASE
FACTORING AGREEMENT (this “Joinder”) is made as of November 28, 2016, by and
among DFBG SWIMS, LLC, a Delaware limited liability company (“Additional
Client”), each undersigned Existing Client (as such term is defined herein) and
THE CIT GROUP/COMMERCIAL SERVICES, INC., as Factor (the “Factor”).

RECITALS:

A.Factor and Robert Graham Designs, LLC and Hudson Clothing, LLC (collectively,
the “Existing Clients”) have entered into that certain Amended and Restated
Deferred Purchase Factoring Agreement dated January 28, 2016, pursuant to which
the Factor has made available to the Existing Clients certain factoring
accommodations (as amended, restated, supplemented and/or replaced from time to
time, the “Factoring Agreement”).  All capitalized terms used but not
specifically defined herein shall have the respective meanings set forth in the
Factoring Agreement.

B.On or around the date hereof, Differential Brands Group Inc., the parent
company of the Existing Clients, has acquired one hundred percent (100%) of the
membership interests of Additional Client and Additional Client has, in turn,
acquired all of the outstanding shares of Swims AS, a Norwegian private limited
company from the prior shareholders (the “Swims Transaction”).  Upon the closing
of the Swims Transaction, Additional Client is to, among other things, become a
party to the terms of the Factoring Agreement.

C.Pursuant to the Swims Transaction, Additional Client and Existing Clients
(each herein, a “Client”) have agreed to execute and deliver this Joinder to
Factor.

AGREEMENTS:

NOW, THEREFORE, for and in consideration of the foregoing Recitals (which are
incorporated herein by this reference), and for other good and valuable
considerations, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Joinder and Assumption of Obligations.  Additional Client and Existing
Clients hereby acknowledge, confirm and agree that on and as of the date of this
Joinder, Additional Client has, by executing this Joinder, become a party under
the Factoring Agreement, and, along with Existing Clients, is included in the
definitions of “you”, “your”, “Client” and all other terms of like import under
the Factoring Agreement and for all purposes thereof as if Additional Client had
executed the Factoring Agreement on the date thereof.  Additional Client will be
liable for the Obligations (whether incurred or arising prior to, on, or
subsequent to the date of this Joinder) on the same basis as each other Client,
and ratifies and agrees to be bound by all of the terms, provisions and
conditions of the Factoring Agreement and any other document related to the

70134606.1

--------------------------------------------------------------------------------

 



Factoring Agreement (collectively, the “Factoring Documents”).  Additional
Client makes all representations, warranties and other statements under the
Factoring Agreement and the other Factoring Documents as of the date hereof, in
each case, with the same force and effect as if Additional Client was expressly
named therein.

2. Representations and Warranties.  Without in any way implying any limitation
on any of the provisions of this Joinder, Additional Client and Existing Clients
represent and warrant to Factor that: (a) all representations and warranties
contained in the Factoring Agreement and the other Factoring Documents are true
and correct on and as of the date of this Joinder as if made by Additional
Client and each Existing Client on and as of such date, both before and after
giving effect to this Joinder; and (b) no default or Event of Default exists or
would occur or exist after giving effect to this Joinder.

3. Agreement to Pay and Perform.  Additional Client hereby promises to pay all
sums due or to become due from Clients under the Factoring Documents and to
perform all of the other Obligations of Clients under the Factoring Documents,
all as provided herein and therein.  This Joinder will constitute an amendment
to the Factoring Agreement and the other Factoring Documents.  Without limiting
the generality of the foregoing and concurrently with the execution and delivery
of this Joinder, Additional Client will execute and deliver to Factor such other
and further documents as Factor may reasonably require to carry out the purpose
and intent of this Joinder.

4. Ratification of Factoring Documents.  Except as specifically amended by this
Joinder and the other documents executed in connection herewith, all of the
terms and conditions of the Factoring Agreement and the other Factoring
Documents shall remain in full force and effect, and the Factoring Agreement and
other Factoring Documents shall remain the legal, valid and binding obligations
of the parties thereto and hereto.  For the avoidance of doubt, the execution
and delivery of this Joinder to Factor shall in no way effectuate a release or
other discharge of the obligations of any Client.

5. Modification to Factoring Agreement.

a. The introductory portion of the fifth sentence in section 15.1 of the
Factoring Agreement (namely that portion of such sentence which immediately
precedes the colon therein) is hereby deleted in its entirety and the following
new introductory portion of the fifth sentence in Section 15.1 is substituted
therefor:

“The actual combined factoring fees or charges paid to us by Robert Graham
Designs, Hudson Clothing and DFBG Swims, LLC (“DFBG”) during any Contract Year
or part thereof (each, a “Period”) shall be no less than the following amounts
for each Period in the term of this Agreement.”

b. The definition of “Excluded Accounts” set forth in the second paragraph of
section 1 of the Factoring Agreement is hereby restated in its entirety as
follows:

“‘Excluded Accounts” shall mean (a) all accounts arising from Robert Graham
Designs’ sales of inventory to its customers listed on Schedule A attached
hereto, (b) all accounts arising from Hudson Clothing’s sales of inventory to
its customers

70134606.1

--------------------------------------------------------------------------------

 



listed on Schedule B attached hereto and (c) all accounts arising from DFBG’s
sales of inventory to its customers listed on Schedule C attached hereto.

6. Miscellaneous.

a. Counterparts.  This Joinder may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
and delivered will be deemed to be an original and all of which taken together
will constitute one and the same agreement.

b. Acknowledgement and Waiver.  Additional Client and each Existing Client
acknowledges and agrees that they have no defenses to payment and performance of
their Obligations under the Factoring Documents on the terms set forth therein,
and have no claims or counterclaims against Factor with respect to the Factoring
Documents or the transactions or the relationship provided for therein, and
forever waive any contention to the contrary.

c. Governing Law.  The validity, interpretation and enforcement of this
Agreement is governed by the laws of the State of New York, excluding any
conflict laws of such State.

[SIGNATURE PAGES FOLLOW]





70134606.1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have duly executed this Joinder as of the day
and year first above written:

 

/s/ Michael Buckley

 

 

 

 

ADDITIONAL CLIENT:

DFBG SWIMS, LLC

By: /s/ Michael Buckley

Name: Michael Buckley

Title: Manager

 

EXISTING CLIENTS:

ROBERT GRAHAM DESIGNS, LLC

By: /s/ Michael Buckley

Name: Michael Buckley

Title: CEO

 

 

HUDSON CLOTHING, LLC

By: /s/ Hamish Sandhu

Name: Hamish Sandhu

Title: Treasurer

 

FACTOR:

THE CIT GROUP/COMMERCIAL SERVICES, INC.

By: /s/ William Riggin 

Name: William Riggin

Title: Vice President

 

 





70134606.1

--------------------------------------------------------------------------------

 



Schedule “C”

Excluded Accounts
DFBG SWIMS, LLC

Wholesale Customers with the following terms

COD payment terms

Credit card payment terms

Certified fund payment terms

Money wire payment terms

No charge payment terms - for PR customers

Specialist Allowances

 

 

 

70134606.1

--------------------------------------------------------------------------------